                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CYDRIC COLEMAN,                                      )
ID # 37473-177,                                      )
                Movant,                              )    No. 3:13-CV-756-O-BH
vs.                                                  )    No. 3:10-CR-38-O
                                                     )
UNITED STATES OF AMERICA,                            )
               Respondent.                           )    Referred to U.S. Magistrate Judge1

                        ORDER GRANTING REQUEST TO PROCEED
                           IN FORMA PAUPERIS ON APPEAL

        Before the Court are the Motion to Proceed In Forma Pauperis on appeal, received on

August 27, 2019 (doc. 25), and a certificate of inmate trust account, received on November 4, 2019

(doc. 31). Because the motion did not include a certificate of inmate trust account for the preceding

sixth-month period as required by 28 U.S.C. § 1915(a)(2) when filed, the movant was ordered on

August 29, 2019, to file a form application to proceed in forma pauperis and a certificate of inmate

trust account within thirty days. (See doc. 27.) He was warned that if he did not comply, a

recommendation to deny the motion to proceed in forma pauperis on appeal would be entered. (See

id.) After he failed to comply with the order, it was recommended on October 16, 2019, that his

motion be denied. (See doc. 29.)

        The movant has now filed a certificate of inmate trust account, and it demonstrates that he

is a pauper. His motion is therefore GRANTED, and he may proceed to proceed in forma pauperis

on appeal. The recommendation dated October 16, 2019, is hereby VACATED.




        1
         Under 28 U.S.C. § 636(b) and Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59
on May 5, 2005), requests to proceed in forma pauperis are automatically referred.
SO RECOMMENDED this 6th day of November, 2019.



                                   ___________________________________
                                   IRMA CARRILLO RAMIREZ
                                   UNITED STATES MAGISTRATE JUDGE
